Citation Nr: 0405489	
Decision Date: 02/27/04    Archive Date: 03/05/04

DOCKET NO.  03-10 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Robinson, Counsel
INTRODUCTION

The veteran served on active duty from June 1971 to June 
1974.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision from the Department of 
Veterans Affairs (VA) Togus, Maine, Regional Office (RO).

A videoconference hearing was held in October 2003, before 
the Veterans Law Judge signing this document.  A transcript 
of the hearing testimony has been associated with the claims 
file.


FINDINGS OF FACT

1.  A claim for service connection for PTSD was denied by the 
RO in August 1997.  The veteran was notified of this action, 
and did not timely appeal.  A prior denial in 1994 was based 
on a history of non-service connected trauma, including as a 
family matter, and marital matter post service.  The only in-
service stressor initially recorded involved being threatened 
with a gun.

2.  Evidence received since the August 1997 decision raises a 
reasonable possibility of substantiating the claim and by 
itself or when considered with previous evidence of record 
relates to an unestablished fact necessary to substantiate 
the claim.  


CONCLUSIONS OF LAW

1.  The August 1997, which denied service connection for PTSD 
is a final decision.  U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.104(a), 20.302, 20.1103 (2003).  

2.  Evidence received in support of the veteran's attempt to 
reopen her claim of entitlement to service connection for 
PTSD is new and material, and this claim is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board is aware of the recent Court 
decision in the case Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13, 2004).  In this case it was essentially 
held that the notice and assistance provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA) should be 
provided to a claimant prior to any adjudication of the 
claim.  In this case, the claim was filed subsequent to the 
enactment of the VCAA, however adequate preadjudication 
notice was not provided.  The Court decision did not contain 
a remedy under such facts, and there appears to be no 
efficient remedy evident given these facts.

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events is not shown to have any 
effect on the case or to cause injury to the claimant.  As 
such, the Board concludes that any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Miles v. Mississippi Queen, 753 F.2d 1349, 1352 (5th 
Cir. 1985).

Further, in view of the grant as to the reopening of the 
claim, no further notice or development is needed.  This 
represents a complete grant as to the issue of reopening.  
Additional development is needed for consideration of the 
claim on a de novo basis, and that will be addressed in the 
Remand section of this document.  The Board can then proceed 
to the consideration of this claim without prejudice to the 
appellant.  See Bernard, supra.

Legal Analysis

As a timely appeal of the August 1997 rating decision was not 
submitted, the Board concludes that the RO's August 1997 
decision is final based on the evidence then of record.  38 
U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 20.302, 
20.1103 (2002).  However, the law and regulations provide 
that if new and material evidence has been presented or 
secured with respect to a claim, which has been disallowed, 
the claim may be reopened and the former disposition 
reviewed.  38 U.S.C.A. § 5108 (West 2002).

The provisions of 38 C.F.R. § 3.156(a) were revised, 
effective August 29, 2001.  The revised regulations require 
that evidence raise a reasonable possibility of 
substantiating the claim in order to be considered "new and 
material," and define material evidence as evidence, that, 
by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  These regulatory revisions apply to 
claims filed on or after August 29, 2001.  The veteran filed 
an application to reopen her claim, most recently in May 
2002.  As a result, the amended regulatory provisions 
governing new and material evidence are applicable to the 
veteran's claim to reopen, which is discussed below.  It is 
noted that while the veteran was provided with this precise 
definition of the new "new and material evidence" criteria 
in the March 2003 SOC.  

According to VA regulation, "new" means existing evidence 
not previously submitted to agency decision makers.  
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, related 
to an unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156(a) (2003).  New and material evidence can 
not be cumulative or redundant.  Id.  Furthermore, the Court 
of Appeals for the Federal Circuit has indicated that 
evidence may be considered new and material if it contributes 
"to a more complete picture of the circumstances surrounding 
the origin of a veteran's injury or disability, even where it 
will not eventually convince the Board to alter its ratings 
decision."  Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 
1998).

Furthermore, the United States Court of Appeals for Veterans 
Claims (Court) has stated that in determining whether the 
evidence is new and material, the credibility of the newly 
presented evidence is to be presumed.  See Kutscherousky v. 
West, 12 Vet. App. 369, 371 (1999) (per curiam) (holding that 
the "presumption of credibility" doctrine, as articulated 
in Evans v. Brown, 9 Vet. App. 273 (1996), was not altered by 
the ruling in Hodge, and continued to be binding precedent).  
The Board is required to give consideration to all of the 
evidence received since the last disallowance of this claim 
on any basis, in this case, since the RO decision dated in 
August 1997.  See Hickson v. West, 12 Vet. App. 247, 251 
(1999).

The evidence on file at the time of the 1997 decision showed 
a diagnosis of PTSD, but no credible supporting evidence that 
the claimed in-service stressors occurred.  In a prior 1993 
VA examination, several stressors before and after service, 
related in part to family matters were set forth.  The only 
in-service stressor had been concerning a gun aimed at the 
appellant.

The additional evidence received since August 1997 consists 
of numerous private medical records, Social Security 
Administration decision, treatment records from Portland Vet 
Center, VA treatment records, stressor statements, hearing 
testimony, and a letter dated in October 2003 from H.G.S., 
D.D.S., revealing that the veteran worked as his chairside 
assistant in the early 1970s.  Dr. S. also reported that he 
recalled the veteran being extremely agitated subsequent to 
being verbally assaulted by a band of marines and/or sailors.  
He further stated that he suggested that the veteran report 
the incident.  Dr. S. recalled an incident in which, he 
arrived at the dental clinic during non-work hours and found 
the doors locked, while looking through the glass, he 
witnessed a sailor dart from one of the operatories, down the 
passageway and out the back.  He did not suggest the veteran 
report this incident.  She has asserted sexual assault as a 
result of this incident.

Based on a review of all of the evidence, added to the record 
since August 1997, the Board determines that new and material 
evidence has been presented.  This additional evidence (in 
its entirety) is new, as it was neither previously of record 
nor previously considered by the RO in August 1997.  Further, 
Dr. S.'s statement is probative as to whether the veteran's 
claimed in-service stressors occurred.  This statement is 
material because it raises a reasonable possibility of 
substantiating the veteran's claim.  Hence, the claim for 
service connection for PTSD is reopened by new and material 
evidence.

Having found that the evidence is new and material and must 
be considered in conjunction with all the evidence of record, 
the VA has a duty to assist the veteran in the development of 
facts pertaining to his claim.  This includes obtaining 
relevant private and VA medical records and providing the 
veteran with VA examinations, where such examinations may 
substantiate entitlement to the benefit sought.  See 38 
U.S.C.A. § 5103A (West 2002) for the specific requirements 
for developing claims.


ORDER

To the extent that new and material evidence has been 
submitted to reopen the claim for service connection for 
PTSD, the appeal is granted to this extent.


REMAND

Upon review of the record, it is determined that additional 
development is needed on the issue of service connection for 
PTSD on the merits.

There have been changes in the law during the pendency of 
this appeal.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA) 
codified, in pertinent part, at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  Among other things, this law redefines the 
obligations of VA with respect to the duty to notify and the 
duty to assist.  The VCAA was implemented with the adoption 
of new regulations, in pertinent part, 38 C.F.R. §§ 3.156(a), 
3.159 (2001-2003).  The VCAA and the implementing regulations 
essentially eliminate the requirement that a claimant submit 
evidence of a well-grounded claim, and provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.

The VCAA and its implementing regulations also require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is 
specifically to inform the claimant and the claimant's 
representative of which portion of the evidence is to be 
provided by the claimant and which part VA will attempt to 
obtain on behalf of the claimant.  Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

In this case information regarding the VCAA as to the issue 
of direct service connection for PTSD has not been provided 
to the veteran.  Therefore, to fully comply with the VCAA, on 
Remand, the RO must assure that the provisions of this new 
Act are complied with, including the notification 
requirements set forth in the new law.

Further, now that the claim has been reopened, the provisions 
of 38 C.F.R. § 3.304(f)(3) should be provided to the 
appellant for her information, and should be considered in 
readjudication of the matter on the merits.  In that regard, 
it appears that some service administrative records have been 
obtained, but it is not clear that all records have been 
requested.  As information such as efficiency reports or 
other administrative data may be significant, those records 
will be requested.

Additionally, the veteran has submitted corroborating 
evidence of her claimed in-service stressors, thereby making 
the current record insufficient to resolve an important 
medical issue in this case.  Accordingly, further development 
of the claim, including providing the veteran with a VA 
examination is necessary.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  Ensure compliance with the duty to 
notify and the duty to assist provisions 
of the Veterans Claims Assistance Act of 
2000, codified in part at 38 U.S.C.A. §§ 
5103, 5103A, as to entitlement to service 
connection for PTSD. The duty to notify 
includes notice of any information or 
evidence, not previously provided to VA 
that is necessary to substantiate the 
claim.  This notice should include a 
letter outlining the provisions of 
38 C.F.R. § 3.304(f)(3) and soliciting 
appropriate evidence.  She should be 
provided an opportunity to submit any 
evidence described.

2.  The RO should request all available 
service personnel records from the 
National Personnel Records Center, or 
other appropriate organization.  If it is 
determined that all available records 
were previously sent, or there are no 
records available, that should be 
documented in the claims folder.  If 
additional records are obtained, it 
should be so indicated.

3.  The veteran should be afforded a VA 
psychiatric examination, by a 
psychiatrist who has not examined, 
evaluated or otherwise treated her (if 
possible), to determine the etiology of 
current PTSD.  The claims folder must be 
provided to and reviewed by the examiner 
as part of the examination.

The examiner, after reviewing the records 
and examining the veteran, should 
diagnose any currently identified 
psychiatric disorder.  If PTSD is found, 
the stressors should be set out.  It is 
noted that the examiner should rely upon 
verified stressors.  All indicated tests 
should be accomplished and all clinical 
findings should be reported in detail.  
The claims folder should be provided to 
the examiner for review prior to the 
examination.  In rendering a diagnosis, 
the examiner should conclude that the 
diagnosis is in accordance with the 
Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition, of the 
American Psychiatric Association (DSM-IV) 
as required by 38 C.F.R. § 4.130 (2002).  

The symptoms and other factors, which 
support the diagnosis of PTSD, or other 
psychiatric pathology, should be 
specifically itemized.  The examiner 
should specifically comment upon the 
adequacy of the stressor(s) if PTSD is 
diagnosed.   

The examiner should also provide a score 
on the Global Assessment of Functioning 
Scale and discuss the import of that 
score relative to the veteran's social 
and industrial adaptability.  All factors 
upon which medical opinions are based 
must be set forth in the report.  

4.  After completion of the requested 
development, the RO should review the 
veteran's claims on the basis of all the 
evidence of record.  If the action taken 
remains adverse to the veteran in any 
way, she and the representative should be 
furnished an appropriate supplemental 
statement of the case (SSOC).  

The SSOC should include consideration and 
a discussion of 38 C.F.R. § 3.655 if the 
veteran fails to appear for a scheduled 
examination.  In such case, the RO should 
include a copy of the notification letter 
in the claims file as to the date the 
examination was scheduled and the address 
to which notification was sent (or 
certification from the medical center as 
to the address used, and that the letter 
was not returned as undeliverable.  The 
SSOC should additionally include a 
discussion of all evidence received since 
the last statement of the case was 
issued.  The veteran and her 
representative should then be afforded an 
opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                     
______________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



